Citation Nr: 0631890	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  94-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular evaluation for 
service connected right knee disability.  

2. Entitlement to total disability rating on the basis of 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
June 1978, and subsequent service in the Army Reserves and 
National Guard, from which he was discharged due to medical 
reasons in December 1992.

This appeal arises from two rating actions entered by the 
Department of Veterans Affairs(VA) regional office (RO) in 
Montgomery, Alabama.  The first was issued in March 1994, 
and denied entitlement to TDIU benefits.  The veteran's 
appeal with respect to this issue was perfected in June 
1994.  The second rating action, issued in March 1995, 
confirmed a 10 percent evaluation for the veteran's right 
knee disability.  The veteran expressed his disagreement 
with that decision in April 1995, and perfected an appeal in 
this regard in July 1995.  These matters were eventually 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC, and in a May 1996 decision, the Board also 
denied the veteran's claims.

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a June 1997 joint 
motion, the Secretary of VA, represented by the VA General 
Counsel, and the veteran represented by an attorney, 
requested that the Court vacate the Board's decision and 
remand the matter to the Board for its consideration of 
additional VA treatment records which pre-dated the Board's 
decision, but which were not considered by the Board in 
reaching its conclusions. This motion was granted by the 
Court in an order dated in July 1997, and the case was 
returned to the Board.  In an April 1998 decision, the Board 
remanded the case to the RO for further development of the 
record.

Subsequently, the case was returned to the Board and in a 
September 1999 decision, the Board again denied entitlement 
to TDIU benefits, but with respect to the right knee, the 
Board granted a separate 20 percent rating for right knee 
instability, and another 10 percent rating for right knee 
arthritis.  These grants were effectuated by a November 2002 
rating decision.  

The veteran appealed the September 1999 Board decision to 
the Court, and again, by means of a joint motion, the 
Secretary of VA and the veteran's attorney requested that 
the Court vacate and remand the Board's decision.  In the 
motion, it was noted that with respect to the veteran's 
right knee disability, the parties agreed that the evidence 
record raised the possibility of an extraschedular rating 
under 38 C.F.R. § 3.321(b) and that the Board failed to 
discuss the provisions of 38 C.F.R. § 3.321(b).  With regard 
to the TDIU claim, the parties agreed that a remand was 
necessary to obtain a social and industrial survey in 
compliance with the April 1998 remand instructions. 

The Court granted the parties motion in a November 2000 
order, stating that "[t]he BVA decision is vacated to the 
extent that it (1) failed to apply the provisions related to 
an extraschedular rating for the appellant's service 
connected right knee disability in excess of the current 20 
% evaluation; and (2) denied entitlement to a total 
disability due to individual unemployability . . . [t]he 
appeal as to the remaining issues is dismissed." 

The case was then returned to the Board, but in response to 
a May 2001 request for a hearing before a Veterans Law Judge 
at the regional office, the Board remanded the appeal to the 
RO in August 2001, in order to make the necessary 
arrangements for that hearing.  In November 2001, the 
veteran appeared at a personal hearing before the 
undersigned at the RO, after which the claims file was 
eventually returned to the Board in Washington, DC.  
Thereafter a transcript of the hearing was obtained, and the 
matter was referred to the undersigned for his 
consideration.  

The Board remanded the case again in May 2002, and the 
development with respect to the issue of entitlement to 
referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for 
consideration of an extra-schedular evaluation for service 
connected right knee disability has been accomplished.  

The issue of entitlement to TDIU requires additional 
development, and is addressed in the REMAND portion of the 
decision below.   


FINDING OF FACT

Service connected disability in the right knee was 
demonstrated upon the most recent VA examination to result 
in no functional loss of motion and to not affect 
employment. 


CONCLUSION OF LAW

The criteria for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular evaluation for 
service connected right knee disability are not met.  
38 U.S.C.A. §§ 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating 
a claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the 
notice required by the VCAA by letters dated in March 2004 
and March 2006.  The originating agency essentially informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim adjudicated below been obtained, and the veteran has 
been afforded an appropriate VA examination.  The record 
before the Board contains voluminous medical records and 
post-service medical records and neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim 
adjudicated herein.  The Board is also unaware of any such 
evidence, and the veteran reported that he had not 
additional information to submit in statements received in 
March and April 2006.  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to the claim 
adjudicated herein.  

In light of the Board's denial of the appellant's claim 
below, no additional disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App, 473 (2006).  The veteran was 
notified of this precedent by letter dated in March 2006.  
For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue adjudicated below.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The provisions of 38 C.F.R. § 3.321(b)(1) state that when 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct 
course of action is for the Board to raise the issue and 
remand the matter if warranted for a decision in the first 
instance by the RO, which has the delegated authority to 
assign such a rating in the first instance, pursuant to 38 
C.F.R. § 3.321 (2003).  See Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

The Board recognizes that the veteran has been found by the 
Social Security Administration (SSA) to have been disabled 
under the criteria of this agency, to include as a result of 
right knee disability, since July 1992.  However, the Board 
is bound in its decisions by the regulations, instructions 
and precedent opinions of VA, and not outside agencies such 
as the SSA.  38 C.F.R. § 7104(c).  

From review of the record, the Board notes that neither 
frequent hospitalization nor marked interference with 
employment due solely to the veteran's service-connected 
disability in the right knee, which is currently compensated 
by separate ratings under DC 5257 (20 percent) and DCs 5003-
5257 (10 percent), is demonstrated.  There is otherwise no 
evidence that service connected right knee disability 
currently involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

As support for the above determination, the most recent VA 
examination of the veteran's right knee conducted in May 
2003 showed minimal findings, to include a negative X-ray.  
More specifically, the examination of the right knee at that 
time revealed no erythema, effusion, or tenderness on 
palpation.  Flexion was to 130 degrees with full extension 
and there was no instability.  Most significantly, it was 
the opinion of the examiner who conducted this examination 
that there was no functional limitation of motion in the 
right knee and that his employment was "not affected" by his 
right knee.  

Similar minimal findings as above are contained in VA 
outpatient treatment records dated though December 2005.  In 
this regard, a December 2004 outpatient record indicated 
that the veteran's knee had been benefited by 
rehabilitation, and no swelling or tenderness was shown at a 
December 2005 outpatient visit.  Good range of motion was 
also demonstrated in December 2005.  

The objective medical findings as to the nature of the 
veteran's right knee disability cited above are more 
probative to the Board than the contentions in writing and 
sworn testimony to the undersigned alleging greater knee 
impairment.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco v. 
Brown, 7 Vet. App. at 55 (1994).  
In short, the Board finds that the negative evidence exceeds 
that of the positive, and that further consideration or 
referral of this matter for an extraschedular rating for 
service disability in the right knee is thus not necessary 
or appropriate.  Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of an extra-schedular evaluation for service-
connected right knee disability is denied. 


REMAND

As indicated in the Introduction, in a Joint Motion to 
Remand entered in November 2000, the parties agreed that a 
remand was necessary to obtain a social and industrial 
survey that complied with the instructions of the April 1998 
Board remand.  As referenced by the parties to this Joint 
Motion, the Board is required to insure compliance with its 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran's representative contended in his August 2006 
presentation to the Board that the social and industrial 
survey completed by a VA social worker in April 2004, 
requested by the Board in its May 2002 remand, again did not 
comply with the remand instructions of the Board, and that 
the case thus must be remanded again pursuant to Stegall.  
It is not certain from the April 2004 opinion if the 
instructions of the Board in its remand have been followed, 
and clarification from the social worker who rendered this 
opinion as to whether he feels the veteran is precluded from 
working due solely to service-connected disability is 
necessary to allow for meaningful appellate review of the 
issue of entitlement to TDIU.  Accordingly, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC for the following development.  VA will 
notify the veteran if further action is required on his 
part.  REMANDED for the following action:

1.  The RO should contact the social 
worker who conducted the April 2004 
survey.  The examiner should 
specifically list the veteran's service-
connected and non-service connected 
disabilities, and, in addition to 
assessing the degree of social and 
industrial impairment which the veteran 
experiences as a result of all of his 
disabilities, state whether due to 
service-connected disability alone the 
veteran is unable to secure or follow a 
substantially gainful occupation.  In 
rendering this opinion, the social 
worker should document consideration of 
the May 2003 opinion by a VA physician 
as to the impact of the veteran's 
service connected knee disorder on his 
ability to work.   

2.  Following the completion of the 
development requested above, the claim 
for TDIU should be readjudicated by the 
RO.  If this does not result in a 
complete grant of all benefits sought by 
the veteran in connection with this 
claim, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the TDIU 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to this 
issue.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M.W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


